IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH YANNONE,                             :   No. 677 MAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
THE TOWN OF BLOOMSBURG CODE                 :
APPEAL BOARD AND THE TOWN OF                :
BLOOMSBURG,                                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.